Citation Nr: 1810862	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-11 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

J. Coogan, Associate Counsel

INTRODUCTION

The Veteran had active military service in the U.S. Army from August 1994 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a February 2016 decision, the Board denied entitlement to an initial compensable rating for GERD.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court). The Veteran's representative and VA's General Counsel filed a Joint Motion for Partial Remand (JMPR) with the Court.  In January 2017, the Court issued an Order granting that motion, and the matter was remanded to the Board for action consistent with the terms of the JMPR.

In August 2017, the issue was remanded by the Board for additional development pursuant to the JMPR.  This claim is now before the Board for further appellate action.


FINDING OF FACT

The Veteran's GERD is currently controlled with medication and, even without the ameliorative effects of medication, there is no evidence that it has been manifested by recurrent epigastric distress with dysphagia, pyrosis, regurgitation or substernal arm or shoulder pain at any time during the period on appeal.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for GERD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3 4.7, 4.114, Diagnostic Code 7399-7346 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided and neither the Veteran nor his representative has either alleged, or demonstrated, any prejudice with regard to the content or timing of the VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 1696 (2009).  The Veteran was notified of the criteria for establishing increased ratings on several occasions, the evidence required in this regard, and his and the VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements, to include the process of determining disability ratings and effective dates.  

As for the duty to assist, pertinent post-service medical records have been obtained, to the extent available, and no outstanding post-service records have been identified by the Veteran that have not been sought.  The Board therefore finds that no additional evidence, which may aid the Veteran's claims or might be pertinent to the bases of any claim decided herein, has been submitted, identified or remains outstanding. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Here, the Veteran was afforded VA examinations for esophageal conditions in April 2013 and July 2014.  

Pursuant to the January 2017 Joint Motion for Partial Remand (JMPR), citing to Jones v. Shinseki, 26 Vet. App. 56 (2012) (the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria), the parties agreed that the Board erred by considering the ameliorative effects of medication and that the Veteran's condition may not be evaluated in consideration of the relief afforded by medication. 

In its August 2017 remand, in accordance with the JMPR instructions, the Board ordered that the Veteran must be afforded a VA examination to assess the severity of his GERD without consideration of the relief afforded by medication.

The VA then attempted to contact the Veteran at his known addresses to schedule a  a new VA examination, but was unable to locate or communicate with the Veteran.  Because attempts to schedule a new VA examination were futile, the RO issued a new supplemental statement of the case (SSOC), denying the Veteran's claim based on the available, previously existing evidence.  When this SSOC and other VA communications were then sent to the Veteran's last known addresses, they were returned to the VA as undeliverable.  Copies of the SSOC and certain other VA communications, however, were also sent to the Veteran's attorney representative, putting the Veteran and his representative on notice of developments.  There is no indication that the Veteran's representative did not receive his copies of the SSOC and the other VA communications.  To date, neither the Veteran's representative nor the Veteran himself has come forward to object to the SSOC denying the Veteran's GERD claim, to attempt to reschedule a new VA examination, or even to provide a new address at which to contact the Veteran.  

The Board notes that the United States Court of Appeals of Veterans Claims has stated that in the normal course of events, it is the burden of a claimant to keep the VA apprised of his or her whereabouts.  If he or she does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him or her.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  See also Wood v. Derwinski, 1 Vet. App. 190 (1991) ("The duty to assist is not always a one-way street.").

The Board finds that the VA has satisfied all statutory and regulatory notice and duty to assist requirements.  Thus, adjudication of the Veteran's claim at this time is warranted.


Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran is currently rated as noncompensable effective from July 8, 2011 under Diagnostic Code 7399-7346 for his GERD.

As indicated by the hyphenated diagnostic code, the Veteran's GERD has been rated by analogy to a hiatal hernia.  38 C.F.R. §§ 4.20, 4.27 (when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition).  Upon review, the Board finds that no other diagnostic code or rating schedule would be appropriate in the evaluation of the Veteran's GERD. 

Diagnostic Code 7346 assigns a 10 percent evaluation where there are two or more of the symptoms of a 30 percent evaluation with less severity.  A 30 percent rating for a hiatal hernia is assigned with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

In August 2012, the Veteran stated that he suffered from acid reflux (otherwise known as pyrosis), and took over the counter medication to treat his condition.  The Veteran did not provide detail on the severity of his symptoms.  The Veteran claimed service connection for his condition both on a direct basis, and on a secondary basis relating to his PTSD.  

In April 2013, the Veteran was afforded a VA examination for esophageal conditions.  The Veteran was examined in person, and the examiner reviewed the Veteran's claims file.  The examiner diagnosed the Veteran with GERD.  In a review of the Veteran's medical history, the examiner noted the Veteran stated that he began having worsened acid reflux approximately six to eight months prior to the examination.  The Veteran stated that his acid reflux first began in 2011, and that he had used over the counter medication with good relief.  The Veteran alleged that his psychiatric medication was causing his acid reflux.  The Veteran stated that he experienced a burning in his chest, and had to drink Pepto Bismol.  The Veteran stated that he had been taking omeprazole for about three months, and that it resolved the problem of the burning in his chest, but indicated that without the omeprazole he would have the burning in his chest and "full blown" acid reflux by 6:00 p.m.  The examiner noted that the Veteran's treatment plan included continuous medication in the form of omeprazole.  The examiner found that the Veteran did not suffer from any of a list of symptoms for a Diagnostic Code 7346 rating, such as dysphagia, pyrosis, or regurgitation, accompanied by substernal or arm or shoulder pain.  However, in a review of the functional impact of the Veteran's GERD, the examiner noted the Veteran said that if the Veteran did not take his medication, he experienced acid reflux, which was "painful." 

In July 2014, the Veteran was afforded another VA examination for esophageal conditions.  The VA examiner conducted an in-person examination and reviewed the Veteran's claim file, and again noted a diagnosis of GERD.  The veteran stated that when he takes his medication, omeprazole, it takes care of his symptoms.  The Veteran stated, however, that off the medication he has "all the symptoms."  The VA examination, however, did not provide any detail about what specific symptoms the Veteran may have meant by "all the symptoms."  The examiner noted that the Veteran's symptoms were controlled with medication.  The examiner also determined that the Veteran did not have any signs or symptoms due to his GERD (apparently referring to the same standard list as in the April 2013 examination, such as dysphagia, pyrosis, or regurgitation).  The examiner determined that the Veteran's GERD did not result in any functional impact.  In addition, the VA examiner noted that the Veteran had been scheduled for an esophageal test in the past, but had been a no show two times.

VA treatment records show negative gastrointestinal "Review of Systems" in June 2014, July 2014, September 2014, November 2014, February 2015, and May 2015. 

As noted, in accordance with the JMPR instructions, the VA attempted to schedule the Veteran for a VA examination to assess the severity of his GERD without consideration of the relief afforded by medication, but was unable to obtain such an examination because the VA could not locate the Veteran.  Such an examination might have provided information on the question but, because such an examination is not available, the Board must proceed to a decision based on the best available evidence. 

As detailed above, in August 2012 and in an April 2013 VA examination, the Veteran complained of acid reflux.  In the April 2013 VA examination, the Veteran reported that if he did not take medication, he had "painful" acid reflux that became "full blown."  In his July 2014 examination, the Veteran reported that when off his medication, he had "all the symptoms."  The examination contains no clarification of what those symptoms were, or their level of severity.  The Veteran may simply have been referring to his previous complaints of acid reflux, or he may have meant other, different symptoms.  The July 2014 VA examiner, however, makes no mention anywhere in the examination of other, new GERD symptoms.  In fact, as noted, the July 2014 VA examiner apparently found that the Veteran did not have any of a list of possible signs or symptoms due to his GERD (such as dysphagia, pyrosis, or reflux), though presumably this meant while on medication. 

Diagnostic Code 7346 specifies that, even for the lowest compensable rating of 10 percent, the Veteran must have two or more symptoms from the list of symptoms in the 30 percent rating criteria, just with less severity.  Although the available evidence regarding the Veteran's GERD symptoms without medication demonstrates that the Veteran has complained of pyrosis or acid reflux, there is simply no evidence available in the record that, even without medication, the Veteran has suffered from a second symptom in the applicable list, namely, dysphagia, regurgitation or substernal, arm or shoulder pain, during the appellate period.  The only possible indication that the Veteran might have had additional GERD symptoms is his July 2014 VA examination statement about having "all the symptoms," and the Board declines to speculate about what those possible unnamed symptoms may or may not have been, and whether they were more than his already established acid reflux.  See 38 C.F.R. § 3.102  (reasonable doubt exists because of an approximate balance of positive and negative evidence, which is distinct from pure speculation or remote possibility).

After careful review of the available evidence, the Board concludes that the Veteran's GERD condition, even without the ameliorative effects of medication, does not meet the criteria for an initial compensable evaluation under Diagnostic Code 7346.  Even without medication, there is no available evidence that the Veteran has at least two of the symptoms listed in the 30 percent rating criteria, a requirement for the minimum compensable rating of 10 percent.

The Board also similarly finds that, as previously found in its February 2016 decision, the Veteran's GERD condition, when affirmatively taking into consideration the ameliorative effects of medication, does not meet the criteria for an initial compensable evaluation under Diagnostic Code 7346.  The evidence of record indicates that the Veteran's GERD is well controlled with medication and, furthermore, there is no evidence that the Veteran has at least two of the symptoms listed in the rating criteria for the minimum compensable rating of 10 percent.

The Board has considered the applicability of additional Diagnostic Codes potentially applicable to the Veteran's service-connected GERD.  However, a higher or separate evaluation is not warranted under any of these Diagnostic Codes.  Therefore, with consideration of the applicable laws and regulations discussed above, the Board concludes that the Veteran does not meet the criteria for an initial compensable disability rating for his service-connected GERD.  


ORDER

Entitlement to an initial compensable rating for GERD is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


